DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

Status of the Application
Claims 47-75 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 06/02/2022 are acknowledged.  Claims 54-55 and 66-67 remain withdrawn, as being drawn to an unelected invention or specie. Claim 47 is amended. Claims under consideration in the instant office action are claims 47-53, 56-65, and 68-75.
 Applicants' arguments, filed 06/02/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-53, 56-65, and 68-75 are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove (US 2010/0029725, as disclosed in IDS) in view of Ogawa (US 2012/0316235, as disclosed in IDS) and Tabashnik (Suppressing resistance to Bt cotton with sterile insect releases, Nature Biotechnology, 2010, 28(12), pp. 1304-1307).
Rejection
Regarding claims 47-48, Cosgrove teaches a method of managing pest resistance in a plot of pest resistant crops by providing seed of a first transgenic pest resistant crop, the first transgenic pest resistant crop expressing a first transgene and a second transgene, the first transgene providing increased tolerance or resistance to at least one Coleopteran pest and the second transgene providing resistance to at least one Lepidopteran pest, such as Spodoptera frugiperda, providing seed of a second transgenic pest resistant crop, the second transgenic pest resistant crop expressing a third transgene, the third transgene providing resistance to the same at least one Lepidopteran pest through a different mode of pesticidal action than the second transgene, and planting the seed of the first transgenic pest resistant crop and the seed of the second transgenic pest resistant crop in a plot (see abstract; paragraphs 0010, 0064; Table 1).  Cosgrove teaches that plot systems can comprise refuges present in a lower amount (paragraph 0131).  Regarding claims 51, 70-71, Cosgrove teaches the control of pests by applying insecticides such as organophosphates (claim 8).  Regarding claims 72-75, Cosgrove teaches such fields comprising soybean in an amount of at least 90% but also including corn in an amount of about 10% (paragraphs 0063, 0068).  Regarding claims 56, 59-62, Cosgrove teaches combinations of transgenic genes such as the CrylAb and Cry2/Vip3A stack (paragraph 0109).
Cosgrove does not teach applying a mating disruptant such as pheromone Z9-14Ac. Cosgrove does not teach wherein the refuge comprises less than 15% of the field plot system’s area.
Ogawa is drawn towards a mating disruption method comprising a step of starting to apply a mating disruptant after mating and oviposition of imagoes of the first generation of an insect pest are substantially over and before imagoes of the second generation of the insect pest emerge, the mating disruptant targeting at least one kind of insect pest which contains one or more kinds of acetates as a natural sex pheromone (see abstract).  Regarding claims 52, 65, 68, 69, Ogawa teaches targeting armyworm (Spodoptera), and applying pheromone Z9-14ac via spray or dispenser (paragraphs 0012, 0034, 0046).
Tabashnik is drawn towards the management of resistance to transgenic cotton and corn with sterile insect releases in refuges (pg. 1304, left column, paragraphs 1-2).  Tabashnik teaches that lowered refuges allow for avoiding associated complications and yield losses (pg. 1304, right column, second paragraph).  Tabashnik teaches that with sterile insects, refuges in an amount of 2 to 20% reduced resistance development, and refuges can thus be reduced to as low as 3.1% (pg. 1305, left column, paragraphs 1-2).
It would have been obvious to one of ordinary skill in the art to apply a mating disruptant such as pheromone Z9-14Ac, as suggested by Ogawa, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since Ogawa teaches that the use of pheromones such as Z9-14ac can disrupt the mating of such pests and thereby reduce release loss, with a reasonable expectation of success absent evidence of criticality of the particular steps.
	It would have been obvious to one of ordinary skill in the art to set the refuge to comprise less than 15% of the field plot system’s area, as suggested by Tabashnik, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since lowering the area of refuge allows for avoiding associated complications and yield losses as taught by Tabashnik (pg. 1304, right column, second paragraph), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitations wherein the method increases efficiency of the refuge as a result of the application of the mating disruption when compared to a control field plot system which did not apply mating disruption, wherein the insect pest population does not develop effective resistance to the transgenic insecticidal trait until a period of time that is after a control insect pest population in a control field plot develops resistance, wherein said control insect pest population was not exposed to the mating disruption, wherein durability of the transgenic insecticidal trait in the plant species exposed to the mating disruption is increased compared to durability of an identical transgenic insecticidal trait in control plant species that were not exposed to the mating disruption, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 53).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the durability and efficacy, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.	The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I)
	Regarding the limitation wherein the method applies at least 70% mating disruption to the insect pest population, Ogawa does teach significant mating disruption levels for pests (paragraph 0053).  It would be within the skill of an ordinary artisan to be able to modify the pheromone amount in order to obtain the desired level of mating disruption. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
Response to Arguments
	Applicant argues that Applicant’s results demonstrated unappreciated benefits of the presently claimed method of applying mating disruption to a field with plants of one or more species with transgenic insecticidal traits, and a refuge of at least 2.5%.  The Examiner respectfully disagrees since Ogawa is drawn towards a mating disruption method comprising a step of starting to apply a mating disruptant after mating and oviposition of imagoes of the first generation of an insect pest are substantially over and before imagoes of the second generation of the insect pest emerge, the mating disruptant targeting at least one kind of insect pest which contains one or more kinds of acetates as a natural sex pheromone (see abstract).  Given that Tabashnik teaches that lowered refuges allow for avoiding associated complications and yield losses (pg. 1304, right column, second paragraph), one of ordinary skill in the art would thus be motivated to apply a mating disruptant over plots with refuges below 20% to reduce resistance development while maximizing crop yield through lower refuge levels.  Additionally, such results are not commensurate in scope with the claims as broadly recited, such as plant species, amount of refuge in the field plot system, insect species, and mating disruptant.  Regarding the Affidavit, filed 06/02/2022, although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F,2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight)i in re Lindell, 385 F.2d 453, I55 USPQ 521 (CCPA I967) (Although an affiant's or declarant's opinion on the ultimate legal issue is not evidence in the case, "some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him." 385 F.2d at 456, 155 USPQ at 524 (emphasis in original)).
Applicant also argues that the art i) fails to each all the elements of the claim, ii) provides no motivation to attempt methods with less than 20% refuges, and iii) further provides no expectation of success for refuges of less than 20%.  The Examiner respectfully disagrees since Tabashnik is drawn towards the management of resistance to transgenic cotton and corn with sterile insect releases in refuges (pg. 1304, left column, paragraphs 1-2).  Tabashnik teaches that lowered refuges allow for avoiding associated complications and yield losses (pg. 1304, right column, second paragraph).  Tabashnik teaches that with sterile insects, refuges in an amount of 2 to 20% reduced resistance development, and refuges can thus be reduced to as low as 3.1% (pg. 1305, left column, paragraphs 1-2).  It would have been obvious to one of ordinary skill in the art to set the refuge to comprise less than 15% of the field plot system’s area since lowering the area of refuge allows for avoiding associated complications and yield losses as taught by Tabashnik (pg. 1304, right column, second paragraph), with a reasonable expectation of success absent evidence of criticality of the particular steps.
	
Conclusion
Claims 47-53, 56-65, and 68-75 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629